Citation Nr: 9924311	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  98-09 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of an injury to left lower leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1944 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which denied the veteran's claim for an 
increased (compensable) rating for his residuals of a left 
leg injury.


REMAND

The veteran was granted service connection, in December 1945, 
for residuals of an injury of the left leg, with Muscle Group 
XII involvement.  A 10 percent rating was granted at that 
time.  Following a VA compensation examination in December 
1948, an RO decision in January 1949 decreased the rating to 
zero percent. 

The veteran filed the present claim for a compensable 
evaluation in October 1996. His claim is well grounded, 
meaning it is plausible.  Hence, the VA has a duty to assist 
him in developing the facts pertinent to his claim.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.103(a), 3.159 
(1998). 

The veteran's primary complaint with respect to the old left 
leg injury is tenderness and pain of the residual scar.  
Clinical records dated in recent years shows that he also has 
complaints of edema and erythema of the left calf, which has 
been diagnosed as cellulitis and chronic venous 
insufficiency.  There is no medical evidence that the 
veteran's venous disorder is related to his inservice injury, 
and a claim for service connection for that condition was 
denied in September 1997 and is not on appeal.

In reviewing the record, the Board notes that the veteran 
underwent a VA compensation examination in April 1997.  That 
evaluation included an assessment of his left leg scar.  
There was indication of some localized redness and 
discoloration, but the examiner did not indicate whether 
there was any pain or tenderness on palpation of the scar.  
As these symptoms are the veteran's primary complaints with 
respect to his service-connected disorder, and, as correctly 
pointed out by the veteran's representative at a Board 
hearing in March 1999, such are the criteria for a 10 percent 
rating under 38 C.F.R. § 4.118, Diagnostic Code 7804 (1998), 
the Board finds that another examination is necessary to 
evaluate the scar.  Caffrey v. Brown, 6 Vet. App. 377 (1994); 
Green v. Derwinski, 1 Vet. App. 121 (1991).

In light of the foregoing, this claim is REMANDED for the 
following development:

1.  The veteran should be scheduled for a 
VA examination for the purpose of 
determining the current severity of any 
residuals of an old left leg injury that 
may be present, including a scar.  The 
examiner must specifically comment on 
whether the residual scar is poorly 
nourished, whether there is evidence of 
repeated ulceration, and whether the scar 
is tender and/or painful on palpation.  
The examiner is also asked to assess any 
limitation of function of muscle group 
XII of the left leg that may be present, 
expressed in terms of "severe", 
"moderately severe", "moderate", 
"slight" or none.  See 38 C.F.R. 
§ 4.73, Diagnostic Code 5312 (1998).  
Finally, the examiner is asked to 
distinguish symptoms associated with the 
service-connected residuals of an injury 
of the left leg from symptoms associated 
with any nonservice-connected disability 
of the left leg that may be present, 
including venous insufficiency.  The 
examiner's observations should be set 
forth in a typewritten report.  The 
examination report should be associated 
with the claims file.

2.  After the above development is 
accomplished, the RO should readjudicate 
the veteran's claim based on all the 
evidence in the claims file.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case, and given the appropriate period of 
time to respond thereto.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any addition 
evidence he desires to have considered in connection with his 
current appeal.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until he is 
otherwise notified.  



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












